AO 245B (Rev_ 05/15/20] 8) Judgment in a Criminal Petty Case (Modifled) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DrsrRlc'r oF CALIFORNIA

United States of America .}UDGMENT IN A CRIMINAL CASE
V_ (For Oi°fenses Cornm:'tted On or After Novernber 1, 1987)

Manuel MmineZ_Martinez Case Number: 3118-mj-23201-JLB

Emerson Whe at
Defea dant 's A itomey

REGISTRA'I`ION NO. 14881280

THE DEFENDANT:
§ pleaded guilty to count(s) 1 Of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty._
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense _ Count Number§s[
8:1325 ILLEGAL ENTRY (l\/.[isdemeanor) l
ij The defendant has been found not guilty on count(s)
|:| COunt(S) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a tenn of:
30 DAYS

|E Assessment: $10 WAIVED Fine: WAIVED
12 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:| Court recommends defendant be deported/removed With relative, ' charged in case d

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Wednesday, December 19, 2018
Date of Irnposition of Sentence

altman (W g

 

 

 

 

 

 

 

 

DE[; 192913 HC)NORABLE mLLiAM v. GALLo
` UNITED sTATss MAGISTRATE JUDGE
-' 53 D&SH%H.";|_ COU\:IT
§$Ulgt,li§ij§ i)J|S'\'HlC`I` Ol- CALl|:l}~El;l;-WLL}\|TI)¢

 

3:18-mj-23201-JLB

 

